DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
(a) Add Steps S410-440 in a figure.  See page 23, paragraphs 96-102.
(b) Add Steps S410’-460’ in a figure.  See pages 25-26, paragraphs 110-118.
(c) Add Steps S410’’-450’’ in a figure.  See pages 27-28, paragraphs 121-128.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
Page 15, paragraph 66, line 9: Change “perform” to “performs”.
Page 15, paragraph 68, line 8: Change “prevent” to “prevents”.
Page 28, paragraph 129, line 5: Change “second electrode 24” to “second electrode 35”.
Appropriate correction is required.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:
Claim 17, lines 2-5:  Claim 17 defines a control electrode, a first insulating layer, a photosensitive semiconductor layer, a first electrode, and a second electrode.  However, claim 16 already provides antecedent basis for these items.  Please change claim 17 to indicate that antecedent basis has already been provided for these items. 
Claim 18, lines 3-6:  Claim 18 defines a control electrode, a first insulating layer, a photosensitive semiconductor layer, a first electrode, and a second electrode.  However, claim 16 already provides antecedent basis for these items.  Please change claim 18 to indicate that antecedent basis has already been provided for these items.
Claim 18, line 9: Change “third electrodes” to “third electrode”.
Claim 18, line 15: Change “conductor” to “semiconductor”.  Compare with line 6.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, which depends from claim 16:  Claim 16, lines 4-14 provides steps for forming a control electrode, a first insulating layer, a photosensitive semiconductor layer, a first electrode, and a second electrode.  However, claim 17 lines 2-5 again defines a control electrode, a first insulating layer, a photosensitive semiconductor layer, a first electrode, and a second electrode.  This leads to a question as to whether the claim 17 set of a control electrode, a first insulating layer, a photosensitive semiconductor layer, a first electrode, and a second electrode are the same or different from the claim 16 set.  Because the claim language is confusing, claim 17 is rejected as indefinite.
Regarding claim 18, which depends from claim 16:  Claim 16, lines 4-14 provides steps for forming a control electrode, a first insulating layer, a photosensitive 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14, 15, and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee, U.S. Pat. Pub. No. 2020/0133414, Figures 17-20.


    PNG
    media_image1.png
    734
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    670
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    360
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    387
    520
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    385
    521
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    486
    519
    media_image6.png
    Greyscale


Regarding claim 1: Lee Figures 17-22 disclose a display substrate, comprising: a base (SUB); a plurality of light-emitting devices (170) disposed on the base (SUB); an encapsulation layer (TFEL) disposed on a light-emitting side of the plurality of light-emitting devices (170) away from the base (SUB); and at least one photosensitive sensor (FPS) disposed on a surface of the encapsulation layer (TFEL) away from the base (SUB), wherein each of the at least one photosensitive sensor (FPS) is configured to collect optical signals for texture recognition.  Lee specification ¶¶ 128-148, 81.  To the extent that the description of FPS is a part of a different embodiment than Lee 
Regarding claim 2, which depends from claim 1: Lee Figure 19 discloses at least one touch structure (TE) disposed at a side of the encapsulation layer (TFEL) away from the base (SUB), wherein an orthographic projection of any one of the at least one touch structure (TE) on the base (SUB) is nonoverlapping with an orthographic projection of each photosensitive sensor (FPS) on the base (SUB).  See Lee Figures 19, 20.
Regarding claim 14: Lee Figures 17-22 disclose a method of manufacturing a display substrate, comprising: providing a base (SUB); forming a plurality of light-emitting devices (170) on the base (SUB); forming an encapsulation layer (TFEL) on a side of the plurality of light-emitting devices (170) away from the base (SUB); and forming at least one photosensitive sensor (FPS) on a surface of the encapsulation layer (TFEL) away from the base (SUB), wherein each of the at least one photosensitive sensor (FPS) is configured to collect optical signals for texture recognition.  Lee specification ¶¶ 128-148, 81.  To the extent that the description of FPS is a part of a different embodiment than Lee Figures 17-22, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the FPS, described as a photoelectric infrared sensor that include phototransistors or photodiodes, because the modification would have involved a selection of a known element based on its suitability for its intended use.
See Lee Figures 19, 20.
Regarding claim 22: Lee Figures 17-22 disclose a display device (10_1), comprising the display substrate according to claim 1.  The rejection of claim 1 is incorporated by reference.  Lee specification ¶¶ 128-148, 81.  
Claims 1-3, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang, U.S. Pat. Pub. No. 2021/0233962, Figures 4, 6.
Wang, Figure 3:

    PNG
    media_image7.png
    380
    499
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    403
    745
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    181
    498
    media_image9.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 
Regarding claim 1: Wang Figures 3, 4 and 6 disclose a display substrate, comprising: a base (101); a plurality of light-emitting devices (2001, 2002, 2003, 2004 in Wang Figure 3; 200 in Wang Figure 4) disposed on the base (101); an encapsulation layer (400) disposed on a light-emitting side of the plurality of light-emitting devices away from the base (101); and at least one photosensitive sensor (30) disposed on a surface of the encapsulation layer (400) away from the base (101), wherein each of the at least one photosensitive sensor (30) is configured to collect optical signals for texture recognition.  Wang specification ¶¶ 56-107.
Regarding claim 2, which depends from claim 1: Wang discloses at least one touch structure (600 in Wang Figure 4; 6001 in Wang Figure 6) disposed at a side of the encapsulation layer (400) away from the base (101), wherein an orthographic projection of any one of the at least one touch structure on the base (101) is nonoverlapping with an orthographic projection of each photosensitive sensor (30) on the base (101).  See Wang Figure 4; Wang specification ¶¶ 87-107.
Regarding claim 3, which depends from claim 2: Wang discloses that the photosensitive sensor (30) includes: a control electrode (311), a first insulating layer (312), and a photosensitive semiconductor layer (322) that are sequentially stacked on top of one another in a direction away from the base (101); and a first electrode (315) 
Regarding claim 22: Wang discloses a display device, comprising the display substrate according to claim 1.  See the rejection of claim 1, which is incorporated by reference.  See also Wang Title; Wang Abstract.
Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang, Figures 3, 4, 6, and  10-13C.
Wang, Figures 10, 11A, 11B:

    PNG
    media_image10.png
    204
    503
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    274
    508
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    142
    316
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    209
    313
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    281
    370
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    279
    387
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    88
    504
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    128
    505
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    145
    502
    media_image18.png
    Greyscale


Regarding claim 14: Wang Figures 3, 4, 6, and 10-13C disclose a method of manufacturing a display substrate, comprising: providing a base (101); forming a plurality of light-emitting devices (200) on the base (101); forming an encapsulation layer (400) on a side of the plurality of light-emitting devices (200) away from the base (101); and forming at least one photosensitive sensor (30) on a surface of the encapsulation layer (400) away from the base (101), wherein each of the at least one photosensitive sensor (30) is configured to collect optical signals for texture recognition.  Wang specification ¶¶ 56-107; 120-153.
Regarding claim 15, which depends from claim 14: Wang discloses forming at least one touch structure (600) at a side of the encapsulation layer (400) away from the base (101), wherein an orthographic projection of any one of the at least one touch See Wang Figure 4; Wang specification ¶¶ 87-107.
Claims 1-3, 5, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang, U.S. Pat. Pub. No. 2020/0411608, Figures 1, 2B, 4A, 4B.
Tang, Figures 1, 4A, 4B:

    PNG
    media_image19.png
    414
    359
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    386
    303
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    325
    244
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    424
    704
    media_image22.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1: Tang Figures 1, 2B, 4A, and 4B disclose a display substrate, comprising: a base (100); a plurality of light-emitting devices (23) disposed on the base 
Regarding claim 2, which depends from claim 1: Tang discloses at least one touch structure (21: 11, 12) disposed at a side of the encapsulation layer (103) away from the base (100), wherein an orthographic projection of any one of the at least one touch structure (21: 11, 12) on the base (100) is nonoverlapping with an orthographic projection of each photosensitive sensor (22) on the base (100).  Id. ¶¶ 47-64; see Tang Figure 2B.
Regarding claim 3, which depends from claim 2: Tang discloses that the photosensitive sensor (22) includes: a control electrode (202), a first insulating layer (203), and a photosensitive semiconductor layer (204) that are sequentially stacked on top of one another in a direction away from the base (100); and a first electrode (205) and a second electrode (206) electrically connected to the photosensitive semiconductor layer (204).  Tang specification ¶ 55.
Regarding claim 5, which depends from claim 3: Tang discloses that each of the at least one touch structure (21: 11, 12) includes a third electrode (12) and a fourth electrode (11) that are insulated from each other; the third electrode (12) includes two third sub-electrodes (120) arranged in a same layer as the fourth electrode (11, 111), and a bridging sub-electrode (121) electrically connected to the two third sub-electrodes (120); the bridging sub-electrode (121) and the fourth electrode (11, 111) are arranged 
Regarding claim 22: Tang discloses a display device, comprising the display substrate according to claim 1.  Tang abstract.  The rejection of claim 1 is incorporated by reference.
Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang, Figures 1, 2B, 4A, 4B, and 7A-7D.
Tang, Figures 7A-7D:
    PNG
    media_image23.png
    617
    293
    media_image23.png
    Greyscale


Regarding claim 14: Tang Figures 1, 2B, 4A, 4B, and 7A-7D disclose a method of manufacturing a display substrate, comprising: providing a base (100); forming a plurality of light-emitting devices (23) on the base (100); forming an encapsulation layer (103) on a side of the plurality of light-emitting devices (23) away from the base (100); and forming at least one photosensitive sensor (22) on a surface of the encapsulation layer (103) away from the base (100), wherein each of the at least one photosensitive sensor (22) is configured to collect optical signals for texture recognition.  g specification ¶¶ 47-84, 100-120, 154-158.
Regarding claim 15, which depends from claim 14: Tang discloses forming at least one touch structure (21: 11, 12) at a side of the encapsulation layer (103) away from the base (100), wherein an orthographic projection of any one of the at least one Id. ¶¶ 47-64; see Tang Figure 2B.
Regarding claim 16, which depends from claim 14: Tang discloses forming at least one photosensitive sensor (22) on the surface of the encapsulation layer (103) away from the base (100) includes: forming a first conductive layer on the surface of the encapsulation layer (103) away from the base (100) and patterning the first conductive layer to form at least one control electrode (202); forming a first insulating layer (203) on a surface of the at least one control electrode (202) away from the encapsulation layer (103); forming at least one photosensitive semiconductor layer (204) that is in one-to-one correspondence with the at least one control electrode (202) on a surface of the first insulating layer (203) away from the at least one control electrode (202); and forming a second conductive layer on a side of the at least one photosensitive semiconductor layer (204) away from the first insulating layer (203) and patterning the second conductive layer to form a first electrode (205) and a second electrode (206) that are electrically connected to each of the at least one photosensitive semiconductor layer (204).  Tang specification ¶¶ 155-158.
Regarding claim 17, which depends from claim 16: Tang discloses that each photosensitive sensor (22) includes: a control electrode (202), a first insulating layer (203) and a photosensitive semiconductor layer (204) that are sequentially stacked on top of one another in a direction away from the base (100); and a first electrode (205) and a second electrode (206) electrically connected to the photosensitive semiconductor layer (204); the display substrate further comprises at least one touch .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Ka, U.S. Pat. Pub. No. 2018/0069068, Figures 1-4.
Ka, Figures 1, 3:

    PNG
    media_image24.png
    427
    435
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    685
    415
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    249
    396
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    331
    668
    media_image27.png
    Greyscale

Regarding claim 3, which depends from claim 2: Lee does not disclose details relating to the photosensitive sensor.
Ka Figures 1-4, directed to a similar device, discloses the photosensitive sensor (SP) includes: a control electrode (431), a first insulating layer (451), and a photosensitive semiconductor layer (420) that are sequentially stacked on top of one another in a direction away from the base (211); and a first electrode (432) and a second electrode (433) electrically connected to the photosensitive semiconductor layer (420).  Ka specification ¶¶ 45-105.  One having ordinary skill in the art at a time before .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Ka, Jo, U.S. Pat. Pub. No. 2018/0175178, Figures 3A-3H, and Lee, U.S. Pat. Pub. No. 2016/0260924 [hereinafter Lee ’924], Figure 5A.
Jo, Figures 3A-3F:

    PNG
    media_image28.png
    144
    354
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    163
    356
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    245
    360
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    202
    355
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    214
    354
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    176
    352
    media_image33.png
    Greyscale
 





    PNG
    media_image34.png
    234
    356
    media_image34.png
    Greyscale
 
    PNG
    media_image35.png
    175
    358
    media_image35.png
    Greyscale
 
Lee ’924, Figure 5A:

    PNG
    media_image36.png
    191
    423
    media_image36.png
    Greyscale

Regarding claim 16, which depends from claim 14: Lee does not disclose details relating to the photosensitive sensor.
Ka Figures 1-4, directed to a similar device, discloses the photosensitive sensor (SP) includes: forming a control electrode (431), forming a first insulating layer (451) on a surface of the control electrode (431) away from the encapsulation layer (350), and forming a photosensitive semiconductor layer (420) that that is in one-to-one correspondence with the control electrode (431) on a surface of the first insulating layer (451) away from the control electrode (431); and forming a first electrode (432) and a second electrode (433) electrically connected to the photosensitive semiconductor layer (420).  Ka specification ¶¶ 45-105.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ka photosensitive sensor details 
Jo Figures 3A-3H disclose a method of forming a similar bottom gate transistor including forming a one control electrode (110); forming a first insulating layer (120) on a surface of the at least one control electrode (110) away from the base (100); forming a semiconductor layer (130) that is in one-to-one correspondence with the control electrode (110) on a surface of the first insulating layer (120) away from the control electrode (110); and forming a second conductive layer (140’) on a side of the semiconductor layer (130) away from the first insulating layer (120) and patterning the second conductive layer (140’) to form a first electrode (140a) and a second electrode (140b) that are electrically connected to the semiconductor layer (130).  Jo specification ¶¶ 53-64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jo steps in the combination because the modification would have involved a selection of a known method for making the transistor based on its suitability for its intended use.  Jo does not disclose forming a first conductive layer on the surface of the encapsulation layer away from the base and patterning the first conductive layer to form at least one control electrode.
Lee ’924 Figure 5A discloses a forming a first conductive layer on the surface of a base (40) and patterning the first conductive layer to form at least one control electrode (62).  Lee ’924 specification ¶ 78.  One having ordinary skill in the art at time before the effective filing date would be motivated to use the Lee step in the .

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/759,197 [the ’197 application] in view of Lee. 
Regarding claim 1: Claim 1 of the ’197 application discloses all limitations of claim 1 of the pending application except for the encapsulation layer and that each of the at least one photosensitive sensor is configured to collect optical signals for texture recognition.
.	
This is a provisional nonstatutory double patenting rejection.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/759,197 [the ’197 application] in view of Lee.
Regarding claim 2, which depends from claim 1: Claim 7 of the ’197 application, which depends from claim 5, which depends from claim 4, which depends from claim 1, in combination with Lee, discloses at least one touch structure disposed at a side of the encapsulation layer away from the base, but does not disclose that an orthographic projection of any one of the at least one touch structure on the base is nonoverlapping with an orthographic projection of each photosensitive sensor on the base. 
Lee discloses that an orthographic projection of any one of the at least one touch structure (TE) on the base (SUB) is nonoverlapping with an orthographic projection of each photosensitive sensor (FPS) on the base (SUB).  See, e.g., Lee Figure 22.  One .
This is a provisional nonstatutory double patenting rejection.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/759,197 [the ’197 application] in view of Lee and Ka.
Regarding claim 3, which depends from claim 2: The combination discloses the limitations of claim 3 except for the specific details relating to the photosensitive semiconductor layer and the first and second electrodes that are electrically connected to the photosensitive semiconductor layer.  
Ka Figures 1-4, directed to a similar device, discloses the photosensitive sensor (SP) includes: a control electrode (431), a first insulating layer (451), and a photosensitive semiconductor layer (420) that are sequentially stacked on top of one another in a direction away from the base (211); and a first electrode (432) and a second electrode (433) electrically connected to the photosensitive semiconductor layer (420).  Ka specification ¶¶ 45-105.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ka photosensitive sensor details in the combination because the modification would have involved a selection of a known element based on its suitability for its intended use.
This is a provisional nonstatutory double patenting rejection.
14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/759,197 [the ’197 application] in view of Lee.
Regarding claim 14: Claim 11 of the ’197 application discloses all limitations of claim 14 of the pending application except for the encapsulation layer and that each of the at least one photosensitive sensor is configured to collect optical signals for texture recognition.
Lee discloses a similar design wherein an encapsulation layer (TFEL) is disposed on a light-emitting side of the plurality of light-emitting devices (170) away from the base (SUB); and at least one photosensitive sensor (FPS) disposed on a surface of the encapsulation layer (TFEL) away from the base (SUB), and each of the at least one photosensitive sensor (FPS) is configured to collect optical signals for texture recognition.  Lee specification ¶¶ 141, 145-148, 58, 68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 11 method of the ’197 application to collect optical signals for texture recognition and to use the encapsulation layer because the modification would have involved a selection of a known design based on its suitability for its intended use.
This is a provisional nonstatutory double patenting rejection.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/759,197 [the ’197 application] in view of Lee.
Regarding claim 15, which depends from claim 14: Claim 12 of the ’197 application, which depends from claim 11, combined with Lee, discloses forming at least 
Lee discloses that an orthographic projection of any one of the at least one touch structure (TE) on the base (SUB) is nonoverlapping with an orthographic projection of each photosensitive sensor (FPS) on the base (SUB).  See, e.g., Lee Figure 22.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 15 method of the ’197 application to collect optical signals for texture recognition and to use the encapsulation layer because the modification would have involved a selection of a known design based on its suitability for its intended use.
This is a provisional nonstatutory double patenting rejection.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/759,197 [the ’197 application] in view of Lee.
Regarding claim 22: Claim 10 of the ’197 application disclosed the limitations of claim 22, with the rejection of claim 1 incorporated by reference. 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/907,743 [the ’743 application] in view of Lee. 

Lee discloses a similar design wherein an encapsulation layer (TFEL) is disposed on a light-emitting side of the plurality of light-emitting devices (170) away from the base (SUB); and at least one photosensitive sensor (FPS) disposed on a surface of the encapsulation layer (TFEL) away from the base (SUB), and each of the at least one photosensitive sensor (FPS) is configured to collect optical signals for texture recognition.  Lee specification ¶¶ 141, 145-148, 58, 68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to configure the claim 12 photosensitive sensor of the ’743 application to collect optical signals for texture recognition and to use the encapsulation layer because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Regarding claim 2, which depends from claim 1: Claim 12 of the ’743 application, which depends from claim 1, in combination with Lee, discloses at least one touch structure disposed at a side of the encapsulation layer away from the base, but does not disclose that an orthographic projection of any one of the at least one touch structure on the base is nonoverlapping with an orthographic projection of each photosensitive sensor on the base. 
Lee discloses that an orthographic projection of any one of the at least one touch structure (TE) on the base (SUB) is nonoverlapping with an orthographic projection of each photosensitive sensor (FPS) on the base (SUB).  See, e.g., Lee Figure 22.  One .
This is a provisional nonstatutory double patenting rejection.
Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/907,743 [the ’743 application] in view of Lee and .
Regarding claim 14: Claim 20 of the ’743 application discloses all limitations of claim 14 of the pending application except for the encapsulation layer and that each of the at least one photosensitive sensor is configured to collect optical signals for texture recognition.
Lee discloses a similar design wherein an encapsulation layer (TFEL) is disposed on a light-emitting side of the plurality of light-emitting devices (170) away from the base (SUB); and at least one photosensitive sensor (FPS) disposed on a surface of the encapsulation layer (TFEL) away from the base (SUB), and each of the at least one photosensitive sensor (FPS) is configured to collect optical signals for texture recognition.  Lee specification ¶¶ 141, 145-148, 58, 68.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 20 method of the ’743 application to collect optical signals for texture recognition and to use the encapsulation layer because the modification would have involved a selection of a known design based on its suitability for its intended use.

Lee discloses that an orthographic projection of any one of the at least one touch structure (TE) on the base (SUB) is nonoverlapping with an orthographic projection of each photosensitive sensor (FPS) on the base (SUB).  See, e.g., Lee Figure 22.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 20 method of the ’743 application to collect optical signals for texture recognition and to use the encapsulation layer because the modification would have involved a selection of a known design based on its suitability for its intended use.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 4, 6-11, 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objections and Section 112(b) rejections were addressed.

With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the first electrode and the second electrode in the photosensitive sensor are arranged in a same layer as the bridging sub-electrode and are insulated from the bridging sub-electrode”, in combination with the remaining limitations of the claim.
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “the first electrode in the at least one photosensitive sensor is electrically connected to a scanning signal line, and the second electrode in the at least one photosensitive sensor is electrically connected to a common electrode line.”, in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “at least one light-shielding portion disposed at a side of the at least one photosensitive sensor away from the base, wherein the orthographic projection of each photosensitive sensor on the base is nonoverlapping with or partially overlaps with an orthographic projection of any one of the at least one light- shielding portion on the base”, in combination with the remaining limitations of the claim.
With regard to claims 8-11 and 13: The claims have been found allowable due to their dependency from claim 7 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “forming the at least one touch structure on the side of the encapsulation layer away from the base, further includes: forming the second 
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “forming the second conductive layer on the side of the at least one photosensitive semiconductor layer away from the first insulating layer and patterning the second conductive layer further includes: forming at least one scanning signal line, each of the at least one scanning signal line being electrically connected to at least one first electrode; and 12 DOCS 128612-009US1/4073044.1Attorney Docket No. 128612-009US1 forming at least one common electrode line, each of the at least one common electrode line being electrically connected to at least one second electrode”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “forming at least one light-shielding portion at a side of the at least one photosensitive sensor away from the base, wherein an orthographic projection of each photosensitive sensor on the base is nonoverlapping with or partially overlaps with an orthographic projection of any one of the at least one light-shielding portion on the base, and the method further comprises: forming a plurality of color filter portions at the side of the at least one photosensitive sensor away from the base, wherein an orthographic projection of each of the plurality of light-emitting devices on the base is within a range of an orthographic projection of one of the plurality of color filter portions on the base; and an orthographic projection of each of the at least one .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897